ELECTRONIC RECORD
                                                                              JJ02-W

COA#       01-12-00996-CR                        OFFENSE:       29.02 (Robbery)

           Craig Anthony Crooks v. The State
STYLE:     ofTexas                               COUNTY:        Harris

COA DISPOSITION:       AFFIRM                    TRIAL COURT:   180th District Court


DATE: 08/29/14                    Publish: NO    TCCASE#:       1271233




                         IN THE COURT OF CRIMINAL APPEALS


          Craig Anthony Crooks v. The State of
STYLE:    Texas                                      CCA#:
                                                                         ooa-/¥
         APPELLANTS                   Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:
                                                     JUDGE:

DATE:       tfn/pfUoLT                               SIGNED:                           PC:

JUDGE:            piA COA^**^                        PUBLISH:                          DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD